DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 10/27/2020 for application 15/311934. Claims 1-2 and 4-22 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10, and 12-22  rejected under 35 U.S.C. 103 as being unpatentable over by Bulat 2012/0196234 in view of Snider 2010/0275609. 
Regarding Claim 1, Bulat teaches a method for determining a fuel split setting value (ratio of main and pilot fuel) utilisable for adjusting a fuel split setting 26 for a combustion device 12 (Para. [0063-64]; Fig. 5),  
the fuel split setting 26 defining a relation between main fuel (main fuel) provided at primary fuel injection points 28 and pilot fuel (pilot fuel) provided at least one secondary fuel injection point 29, both being supplied to the combustion device 12 for being combusted to a combusted fluid (hot gases) ([0004 and 0063-64]; Fig. 5), 
the method comprising:
retrieving a second information item (temperature inside the combustor) correlated to a combustor operating condition (temperature inside the combustor) when combusting the main fuel (main fuel) and the pilot fuel (pilot fuel); retrieving at least one third information item (pressure oscillations in the combustor), the at least one third information item representing stability of combustion (pressure oscillations in the combustor) in the combustion device 12; determining the fuel split setting value (ratio of main and pilot fuel) within the selected predefined pair of minimum and maximum boundary curves (Area B – represents one of plurality of minimum boundary curves;  Area A – represents one of plurality of maximum boundary curves) based on the at least one third information item (pressure oscillations in the combustor), the determined fuel split setting value (ratio of main and pilot fuel) being utilisable for adjusting the fuel split setting 26 for the combustion device 12 ([0057-0071]; Figs. 5-6).		
Bulat fails to teach the method comprising: retrieving a first information item correlated to a heating value of the supplied main fuel; selecting a predefined pair of minimum and maximum boundary curves for the fuel split setting from a plurality of predefined pairs of boundary curves based on the first information item and the second information item, wherein each predefined pair of minimum and maximum boundary curves of the plurality of predefined pairs of boundary curves defines a respective band of fuel split settings permitted for a range of second information item values; each band is preset for a given Wobbe Index range of the supplied main fuel, wherein the Wobbe Index range defines a range of allowable heating values for the supplied main fuel.
Snider teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein

the Wobbe Index range defines a range of allowable heating values for the supplied main fuel ( [0033], ll. 4-7.  Snider teaches the use of the use of multiple fuels with different Wobbe Index numbers.  Therefore, when the fuel changes from a fuel with a first Wobbe Index to a different fuel with a second Wobble Index, the Wobble Index will move from a first Wobbe Index Band to a second Wobbe Index Band.  This reads on the claimed limitation above.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat and include Snider’s control unit 17,25 and temperature sensor 44, and place the temperature sensor 44 on Bula’s fuel supply line 27, in order to control heating of fuel and to make sure the fuel enters the combustion chamber at an appropriate temperature to produce a suitable Wobble Index to allow the gas turbine to continuously transition to drive the increased load (Snider; [0048], ll. 1-3; [0024], ll. 9-14).
While Bulat in view of Snider teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Bulat in view of Snider’s apparatus would, in its normal and usual operation, necessarily perform the method comprising: selecting a predefined pair of minimum and maximum boundary curves for the fuel split setting from a plurality of predefined pairs of boundary curves based on the first information item and the second information item, wherein each predefined pair of the minimum and maximum boundary curves of the plurality of predefined pairs of boundary curves defines a respective band of fuel split settings permitted for a range of second information item values; each band is preset for a given Wobbe Index range of the supplied main fuel, wherein the Wobbe Index range defines a range of allowable heating values for the supplied main fuel; and determining the fuel split setting value within the selected predefined pair of minimum and maximum boundary curves based on the at least one third information 
Therefore, claim 1 is rejected as unpatentable over Bulat in view of Snider.  
Regarding Claim 2, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1, and Bulat further teaches
further comprising: setting a control parameter 37 to control an amount of the main fuel 24 provided to the primary fuel injection points 28 and/or an amount of the pilot fuel (pilot fuel) provided to the at least one secondary fuel injection point 29 based on the determined fuel split setting value (ratio of main and pilot fuel) ([0004 and 0063-64]; Fig. 5).
Regarding Claim 6, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1, and Bulat further teaches:
1) the determining the fuel split setting value (ratio of main and pilot fuel) is executed continuously;  
or, 
2) in response to a change of the second information item (temperature inside the combustor) and/or a change of the at least one third information item (pressure oscillations in the combustor) ([0068-71]).
Regarding Claim 7, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1.  However, Bulat in view of Snider, as discussed so far, does not teach for the retrieving of the first information item, the heating value of supplied main fuel is determined via a sensor signal.	
Snider further teaches 											for the retrieving of the first information item (fuel temperature), the heating value (fuel temperature) of supplied main fuel (fuel) is determined via a sensor signal (signal from sensor 44) ([0023-0025]; Fig. 1).	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat in view of Snider and include Snider’s control unit 17,25 and temperature sensor 44, and place the temperature sensor 44 on Bula’s fuel supply line 27, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 8, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1, and Bulat further teaches
for the retrieving of the second information item (temperature inside the combustor), at least one of: 1) a firing temperature (temperature inside the combustor), 2) an exit temperature of the combusted fluid exiting the combustion device, 3) a thrust of the combusted fluid and a turbine entry temperature of a turbine section of a rotating machine is determined or calculated via a sensor signal 34, 
or 
4) an engine load of the rotating machine is determined via a load indicator by at least one of evaluating torque of a shaft and 5) revolving speed of the shaft of the rotating machine driven in response of the combustion by the combustion device ([0061, 0068]; Fig. 5). 
Regarding Claim 9, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1, and Bulat further teaches
for the retrieving the at least one third information item (pressure oscillations in the combustor), at least one sensor signal 35 is evaluated, the at least one sensor signal 35 representing at least one of 1) combustion dynamics pressure (pressure oscillations in the combustor), 2) emission of NOx, 3) emission of CO, 4) a surface temperature of the combustion device, 5) noise emission, 6) vibration of the combustion device, 7) a combustion gas temperature, and 8) flame failure device ([0061, 0068]; Fig. 5).
Regarding Claim 10, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1, and Bulat further teaches
said each predefined pair of minimum and maximum boundary curves (Elements X-Y, respectively; annotated Fig. 4 of Bulat) is defined at least by a respective predefined maximum fuel split level (maximum fuel split represented by multiple maximum curves inside the hatched area A; [0057], ll. 1-6) provided over said range of second information item values and a respective predefined minimum fuel split level (minimum fuel split represented by multiple minimum curves inside the hatched area B; [0058], ll. 2-5) provided over said range of second information (temperature inside the combustor) item values ([0054-61]; Annotated Fig. 4, below), 

    PNG
    media_image1.png
    421
    867
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 4 of Bulat (US 2012/0196234)
and the predefined maximum fuel split level (maximum fuel split represented by multiple maximum curves inside the hatched area A; [0057], ll. 1-6) represents a relation between the pilot fuel and the main fuel with a highest tolerable percentage of the pilot fuel in relation to the main fuel ([0054-61]; Fig. 4 depicts the main/pilot split level.  It is noted that the maximum boundary curve, Element Y, seen above, represents the relation between the pilot fuel and the main fuel with a highest tolerable percentage of the pilot fuel in relation to the main fuel, as claimed),
and 
the predefined minimum fuel split level (minimum fuel split represented by multiple minimum curves inside the hatched area B; [0058], ll. 2-5) represents a relation between the pilot fuel and the main fuel with a lowest tolerable percentage of the pilot fuel in relation to the main fuel ([0054-61]; Fig. 4 depicts the main/pilot split level.  It is noted that the minimum boundary curve, Element X, seen above, represents the relation between the pilot fuel and the main fuel with a lowest tolerable percentage of pilot fuel in relation to the main fuel, as claimed)
Regarding Claim 12, Bulat teaches a control unit 36 for a combustion device 12,			the control unit 36 comprises a processor (processing apparatus) configured for determining a fuel split setting value (ratio of main and pilot fuel) utilisable for adjusting a fuel split setting 26 for the combustion device 12 ([0063-64]; Fig. 5), 									the fuel split setting 26 defining a split of a main fuel 24 provided at primary fuel injection points 
the control unit 36 is configured to carry out a method comprising:			retrieving a second information item (temperature inside the combustor) correlated to a combustor operating condition (temperature inside the combustor) when combusting the main fuel (main fuel) and the pilot fuel (pilot fuel); retrieving at least one third information item (pressure oscillations in the combustor), the at least one third information item representing stability of combustion (pressure oscillations in the combustor) in the combustion device 12; determining the fuel split setting value (ratio of main and pilot fuel) within the selected predefined pair of minimum and maximum boundary curves (Area B – represents one of plurality of minimum boundary curves;  Area A – represents one of plurality of maximum boundary curves) based on the at least one third information item (pressure oscillations in the combustor), the determined fuel split setting value (ratio of main and pilot fuel) being utilisable for adjusting the fuel split setting 26 for the combustion device 12 ([0057-0070; Figs. 5-6).	
Bulat fails to teach the control unit is configured to carry out a method comprising: retrieving a first information item correlated to a heating value of supplied primary fuel of the main fuel; selecting a predefined pair of minimum and maximum boundary curves for the fuel split setting from a plurality of predefined pairs of boundary curves based on the first information item and the second information item, wherein each predefined pair of the minimum and maximum boundary curves of the plurality of predefined pairs of boundary curves defines a respective band of fuel split settings permitted for a range of second information item values; each band is preset for a given Wobbe Index range of the supplied main fuel, wherein the Wobbe Index range defines a range of allowable heating values for the supplied main fuel.
Snider teaches a similar combustion device and 
the control unit 17, 25 comprises a processor (microprocessor programmable digital controller in communication with control unit 25) ([0019-21]; Fig. 1), 							the control unit 17,25 is configured to carry out a method comprising: 			retrieving a first information item (fuel temperature from temperature sensor 44) correlated to a 
the Wobbe Index range defines a range of allowable heating values for the supplied main fuel ([0033], ll. 4-7.  Snider teaches the use of the use of multiple fuels with different Wobbe Index numbers.  Therefore when the fuel changes from a fuel with a first Wobbe Index to a different fuel with a second Wobble Index, the Wobble Index will move from a first Wobbe Index Band to a second Wobbe Index Band, read on the claimed limitation above.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat and include Snider’s control unit 17,25 and temperature sensor 44, and place the temperature sensor 44 on Bula’s fuel supply line 27, in order to control heating of fuel and to make sure the fuel enters the combustion chamber at an appropriate temperature to produce a suitable Wobble Index to allow the gas turbine to continuously transition to drive the increased load (Snider; [0048], ll. 1-3, [0024], ll. 9-14).
Bulat control unit modified in view of Snider, performs a method comprising: selecting a predefined pair of minimum and maximum boundary curves for the fuel split setting from a plurality of predefined pairs of boundary curves based on the first information item and the second information item, wherein each predefined pair of the minimum and maximum boundary curves of the plurality of predefined pairs of boundary curves defines a respective band of fuel split settings permitted for a range of second information item values; each band is preset for a given Wobbe Index range of the supplied main fuel, wherein the Wobbe Index range defines a range of allowable heating values for the supplied main fuel; and determining the fuel split setting value within the selected predefined pair of minimum and maximum boundary curves based on the at least one third information item, the determined fuel split setting value being utilisable for adjusting the fuel split setting for the combustion device, as claimed. See also In re King,
Regarding Claim 13, Bulat in view of Snider teaches the invention as claimed and as discussed above for claim 12, and Bulat further teaches
the control unit 36 is further configured for collecting information from sensors 32,33, the sensors providing information related to: the heating value of the supplied main fuel and/or a heating value of the supplied pilot fuel, and/or the combustor operating condition (temperature inside the combustor via signal output 34 from temperature sensor 32), and/or combustion dynamics pressure (pressure oscillations in the combustor via signal output 35 from pressure sensor 33), and/or emission of NOx, and/or emission of CO, and/or surface temperature of the combustion device, and/or noise emission, and/or vibration of the combustion device, and/or flame failure ([0061, 0068]; Fig. 5).
Regarding Claim 14, Bulat in view of Snider teaches the invention as claimed and as discussed above for claim 12, and Bulat further teaches
the control unit 36 further comprises a control output interface for setting a control parameter 37 to control, by means of one or more valves 26, an amount of the main fuel (main fuel) and/or an amount of the pilot fuel (pilot fuel) to be supplied to the combustion device 12 based on the determined fuel split setting value (ratio of main and pilot fuel) ([0063-64]; Fig. 5).
Bulat in view of Snider, as discussed so far, fails to teach the control unit 36 further comprises a control output interface for setting a control parameter to control, by means of one or more valves, an amount of main fuel and/or an amount of pilot fuel to be supplied to the combustion device based on the determined fuel split setting value.
Snider further teaches
the control unit 17,25 further comprises a control output interface (user interface 36 or other type of interface) ([0021], ll. 1-7; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat in view of Snider, and include Snider’s control unit 17,25 which further comprises a control output interface (user interface 36 or other type of interface) in order allow a better control of signal input and output so that the gas turbine engine can produce higher output power to allow the increased load to be driven by the gas turbine (Snider; [0021], ll. 1-7).
Regarding Claim 15, Bulat in view of Snider teaches the control unit to control the fuel split setting value of the combustion device, as claimed and as discussed above for claim 12, and Bulat further teaches
A rotating machine or a gas turbine engine (gas turbine), comprising: 
a combustion device 12, a shaft (shaft), and a turbine section 15,16 downstream of the combustion device 12 for driving a rotation of the shaft in response to a combusted fluid (hot gases) provided from the combustion device 12 to the turbine section 15,16 during operation ([0003]; Fig. 1).
Regarding Claim 16, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 12, and Bulat further teaches
the main fuel (main fuel) and the pilot fuel (pilot fuel) both have the same chemical composition and/or both being a gaseous fuel ([0004], ll. 9-11.  Bulat teaches that main and pilot-fuel flows are delivered from the same fuel supply 27, therefore both fuels would have the same chemical composition, as claimed).
Regarding Claim 17, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 12, and Bulat further teaches
the second information item (temperature inside the combustor) comprises at least one of a firing temperature (temperature inside the combustor), an exit temperature of the combusted fluid exiting the combustion device, thrust of the combusted fluid, and an engine load of a rotating machine downstream of the combustor device and driven in response of a flow of the combusted fluid ([0061, 0068]; Fig. 5).
Regarding Claim 18, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 12, and Bulat further teaches
the at least one third information item (pressure oscillations in the combustor) comprises at least one of 1) combustion dynamics pressure (pressure oscillations in the combustor), 2) emission of NOx, emission of CO, 3) surface temperature of the combustion device, 4) combustion dynamics noise emission, 5) vibration of the combustion device, and 6) flame instability ([0061, 0068]; Fig. 5).
Regarding Claim 19, Bulat in view of Snider teaches the invention as claimed and as discussed above for claim 12, and Bulat further teaches
 both have the same chemical composition and/or both being a gaseous fuel ([0004], ll. 9-11.  Bulat teaches that main and pilot-fuel flows are delivered from the same fuel supply 27, therefore both fuels would have the same chemical composition, as claimed).
Regarding Claim 20, Bulat in view of Snider teaches the invention as claimed and as discussed above for claim 12, and Bulat further teaches
the second information item (temperature inside the combustor) comprises at least one of 1) a firing temperature (temperature inside the combustor), 2) an exit temperature of the combusted fluid exiting the combustion device, 3) thrust of the combusted fluid, and 4) an engine load of a rotating machine downstream of the combustor device and driven in response of a flow of the combusted fluid ([0061, 0068]; Fig. 5).
Regarding Claim 21, Bulat in view of Snider teaches the invention as claimed and as discussed above for claim 12, and Bulat further teaches
the at least one third information item (pressure oscillations in the combustor) comprises at least one of 1) combustion dynamics pressure (pressure oscillations in the combustor), 2) emission of NOx, emission of CO, 3) surface temperature of the combustion device, 4) combustion dynamics noise emission, 5) vibration of the combustion device, and 6) flame instability ([0061, 0068]; Fig. 5).
Regarding Claim 22, Bulat in view of Snider teaches the invention as claimed and as discussed above for claim 13, and Bulat further teaches
the combustor operating condition (temperature inside the combustor) comprises 1) a firing temperature (temperature inside the combustor), 2) an exit temperature of the combusted fluid exiting the combustion device, 3) a thrust of the combusted fluid, or 4) an engine load of a rotating machine that is driven in response of a flow of the combusted fluid ([0061, 0068]; Fig. 5). 

Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Bulat in view of Snider, as applied to claim 1, and further in view of Steber 2007/0113560. 
Regarding Claim 4, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1, and Bulat further teaches

However, Bulat in view of Snider, as discussed so far, does not teach establishing a first interval of time that is longer than the second interval of time, and retrieving the first information item during the first interval of time.
Steber teaches a similar method and apparatus that includes flow splits and 				establishing a first interval of time (one year interval) ([0022]), and retrieving (via sensor 26) the first information item (fuel MWI) during the first interval of time (one year interval) ([0022; 0023, ll. 5-10; 0024-0025]; Fig. 3.  Steber teaches schedules and algorithms executed by the control system 18 and the parameters are continuously monitored.  Steber teaches control system executing algorithms to get data at a scheduled time, and that time is when the tuning process takes place about one year intervals.   	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat in view of Snider, and include Steber’s control system 18 and sensor 26, that establishes a first interval of time (one year interval) such that the first information item (fuel MWI) is retrieved (via sensor 26) during the first interval of time (one year interval), in order to “optimize operability, reliability, and availability of the gas turbine” (Steber; [0023], ll. 14-15) and so that “emissions and dynamics are optimized over the machine load range” (Steber; [0024], ll. 6-7).
Bulat in view of Snider and Steber, do not explicitly teach establishing a first interval of time that is longer than the second interval of time.  
However, it would be obvious to make the first interval of time longer than the second interval of time, because the first information item (fuel temperature), as taught by Snider, or the first information item (fuel MWI), as taught by Steber does not vary that quickly with time and therefore samples of the fuel temperature/fuel MWI can obviously be taken and retrieved at longer intervals.  Furthermore, it would obvious to have the second information item (temperature inside the combustor) and the at least one third information item (pressure oscillations in the combustor), as taught by Bulat, be sampled at shorter time intervals, because the values vary rapidly and more frequent readings need to be retrieved in order to   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the first interval of time of Bulat in view of Snider and Steber, be longer than the second interval of time of Bulat in view of Snider and Steber, because the first information item (fuel temperature/fuel MWI) does not vary that quickly with time and therefore samples of the fuel temperature can be taken and retrieved at longer intervals, and the second information item (temperature inside the combustor) and the at least one third information item (pressure oscillations in the combustor) values vary rapidly and more frequent readings need to be retrieved in order to ensure the combustion engine is performing within its limits to prevent the limits being exceeded and damage occurring to the combustion chamber and the engine.
Regarding Claim 5, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1.  However, Bulat in view of Snider, as discussed so far, does not teach the first information item is retrieved in response to at least one of a change in composition for the supplied main fuel and/or the supplied pilot fuel, and/or wherein the first information item is retrieved in response to a switchover to a different source for the supplied main fuel and/or the supplied pilot fuel.
Steber teaches
the first information (fuel MWI) item is retrieved in to response to at least one of a change in composition (fuel temperature) for the supplied main fuel (fuel), a change in composition for the supplied pilot fuel, a switchover to a different source for the supplied main fuel, and a switchover to a different source for the supplied pilot fuel ([0023-25].  Steber teaches using an optional fuel heater to change the fuel temperature to achieve the desired fuel MWI, which is sensed by sensor 26 and monitored continuously by control system 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat in view of Snider, and include Steber’s control system 18 and sensor 26, so that the first information (fuel MWI) item is retrieved in response to at least one of a change in composition (fuel temperature) for the supplied main fuel (fuel) and/or the supplied pilot fuel, and/or wherein the first information item is retrieved in response to a switchover to a different source for 
Regarding Claim 11, Bulat in view of Snider teaches the method as claimed and as discussed above for claim 1.  However, Bulat in view of Snider, as discussed so far, does not teach further comprising: selecting a predefined control logic method from a plurality of predefined control logic methods based on at least one of the first information item, the second information item, and the at least one third information item, wherein for the step of determining the fuel split setting value is performed by executing the selected control logic method.
Steber teaches
further comprising: selecting a predefined control logic method (processor that executes programs, which are executed by algorithms stored in computer memory of the controller, control system 18) from a plurality of predefined control logic methods (algorithms) based on at least one of the first information item first information item, the second information item (combustion reference temperature), and the at least one third information item ([0021-23]), 
for the determining the fuel split setting value (regulating fuel flow and fuel splits) is performed by executing the selected control logic method (algorithms) ([0021], ll. 1-6; [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify control unit 36 of Bulat in view of Snider, and include Steber’s control system 18 that further comprises: selecting a predefined control logic method (processor that executes programs, which are executed by algorithms stored in computer memory of the controller, control system 18) from a plurality of predefined control logic methods (algorithms) based on at least one of the first information item first information item, the second information item (combustion reference temperature), and the at least one third information item, for determining the fuel split setting value (regulating fuel flow and fuel splits) is performed by executing the selected control logic method (algorithms), for the same reason as discussed in rejection of claim 4 above.
Response to Argument
Applicant's arguments, filed on 10/27/2020, with respect to 35 U.S.C. 103 rejections of claims 1-2 and 4-22 have been considered but they are not persuasive. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 103 rejections of claims 1 and 12:
Applicant argues (p. 11-14 of Remarks) that Bulat does not disclose a plurality of predefined pair of boundary curves because the graph marked A and the graph marked B, in Figs. 4 and 6, represent a set of operating conditions, and the graphs covers all load conditions and all fuel splits.  Applicant further argues that Examiner’s assertion that “one of ordinary skill in the art would recognize that for each different combustor operating condition (temperature inside the combustor) and/or each different temperature of the fuel that is being supplied would correspond to a different pair of boundary curves.” is conclusory and not supported by any facts.  Applicant argues that if the graph represents a set of operating conditions, then there would be no reason for a different curve if the temperature in the combustor would be different or for a different temperature of the fuel that is being supplied. 
However, prior art Bulat teaches (in [0067]) a main/pilot split supply ratio for different loads.  Fig. 6A illustrates generically the fuel split vs load map having a pair of minimum and maximum boundary curves A, B for a fuel with a specific heating value. These curves would exhibit different values and relationships for fuel having different heating values, therefore distinguishing the power output from the one as seen in Fig. 6A, but retaining the same character and general relationship.  Fuels heating values correlate to the amount of fuel required to create power; in other words, higher heating values of the fuel supplied translate into less amount of fuel required to generate a certain amount of power, compared to the amount of fuel of a lower heating value.  Therefore, different heating values would generate different main/pilot splits vs. load curves, and the pair of minimum and maximum boundary curves A, B associated with each fuel would be different.  Thus, areas A and B represent one of a family of minimum and maximum boundary curves.
Applicant further argues (p. 14-16 of Remarks) that Snider does not cure the deficiencies of Bulat, and that modifying Bulat with Snider, does not change the Wobbe Index Band from a first Wobbe index band to a second Wobbe index band.  Futhermore, changing the Wobbe index of the fuel would not change bands.  
However, fuels with different heating values affect the amount of fuel used to generate power.  If a different fuel is used with a higher heating value, then its effect on the power output would be different from the one in seen in Fig. 6A of Bulat, because higher heating values of the fuel supplied means that less amount of fuel is needed to generate a certain amount of power, than the corresponding amount of fuel of lower heating value.  Therefore, modifying the control unit 36 of Bulat to include Snider’s control unit 17,25 and temperature sensor 44, and placing the temperature sensor 44 on Bula’s fuel supply line 27, in order to control heating of fuel and to make sure the fuel enters the combustion chamber at an appropriate temperature to produce a suitable Wobble Index to allow the gas turbine to continuously transition to drive the increased load, would generate a different main/pilot split vs. load graph and the pair of minimum and maximum boundary curves A,B associated with each graph would be different. Therefore applicant’s argument is not persuasive.
Regarding claim 4, applicant argues (p. 16 of Remarks) that prior art of Steber does not teach the amended claim 4 as is now claimed.   Applicant further argues prior art of Steber teaches “continuous monitoring the parameters, but the term continuous is not specific. Continuous could mean analog, or periodic readings continually taken. Either way, it does not establish first or second time intervals for retrieving the first and second information items. The annular tuning changes the fuel schedule. Even though the fuel split schedule is “data” as noted by the Examiner, fuel split data is not either of the first information item or the second information item and is therefor not relevant to the claim. As such, Steber merely teaches monitoring engine parameters such as the first and second information items, but is silent regarding the time intervals associated with the retrieval. As such, the presented art does not anticipate claim 4 or render claim 4 obvious.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741